[Cite as State v. McKinney, 2017-Ohio-4346.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                  )

STATE OF OHIO                                        C.A. No.      16AP0026

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
JOSEPH MCKINNEY                                      COURT OF COMMON PLEAS
                                                     COUNTY OF WAYNE, OHIO
        Appellant                                    CASE No.   2016 CRC-1 000002

                                DECISION AND JOURNAL ENTRY

Dated: June 19, 2017



        CARR, Judge.

        {¶1}    Defendant-Appellant Joseph McKinney appeals from the judgment of the Wayne

County Court of Common Pleas. This Court reverses and remands the matter for proceedings

consistent with this opinion.

                                                I.

        {¶2}    In January 2016, McKinney was indicted on one count of illegal assembly or

possession of chemicals for the manufacture of drugs in violation of R.C. 2925.041(A), a felony

of the third degree.      McKinney pleaded guilty to the charge and the trial court sentenced

McKinney to 18 months in prison.

        {¶3}    McKinney filed a motion for a delayed appeal, which this Court granted.1

McKinney now raises a single assignment of error for our review.



        1
        The plea hearing also involved case 2016 CRC-I 000076. However, this appeal is only
from case 2016 CRC-I 000002, and thus only addresses the illegal assembly or possession of
chemicals for the manufacture of drugs conviction.
                                                 2


                                                 II.

                                  ASSIGNMENT OF ERROR

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR[ W]HEN IN
       TAKING MCKINNEY’S NO CONTEST PLEA IT FAILED TO COMPLY
       WITH CRIMINAL RULE 11.

       {¶4}    McKinney argues in his assignment of error that the trial court failed to comply

with Crim.R. 11 in taking his plea. The State has conceded that the trial court failed to inform

McKinney of his right to confrontation, thereby rendering his plea invalid.

       {¶5}    “‘A plea is invalid where it has not been entered in a knowing, intelligent, and

voluntary manner.’” State v. Farnsworth, 9th Dist. Medina No. 15CA0038-M, 2016-Ohio-7919,

¶ 4, quoting State v. Clark, 119 Ohio St. 3d 239, 2008-Ohio-3748, ¶ 25, citing State v. Engle, 74
Ohio St. 3d 525, 527 (1996). “Crim.R. 11(C) prohibits a trial judge from accepting a guilty plea

without first ensuring that the defendant is fully informed regarding his rights and that he

understands the consequences of his plea.” Farnsworth at ¶ 4.

       {¶6}    “The Ohio Supreme Court has urged literal compliance with the mandates of

Crim.R. 11.” Id. at ¶ 6, citing Clark at ¶ 29. “However, in the absence of literal compliance,

‘reviewing courts must engage in a multitiered analysis to determine whether the trial judge

failed to explain the defendant’s constitutional or nonconstitutional rights and, if there was a

failure, to determine the significance of the failure and the appropriate remedy.’” Farnsworth at ¶

6, quoting Clark at ¶ 30. “When a trial judge fails to explain the constitutional rights set forth in

Crim.R. 11(C)(2)(c), the guilty or no-contest plea is invalid under a presumption that it was

entered involuntarily and unknowingly.” Farnsworth at ¶ 6, quoting Clark at ¶ 31. “‘Because

Crim.R. 11(C)(2)(c) deals with the waiver of constitutional rights, strict compliance with the rule
                                                  3


is required.’” State v. Battle, 9th Dist. Summit No. 27549, 2016-Ohio-2917, ¶ 8, quoting State v.

Jordan, 9th Dist. Summit No. 27690, 2015-Ohio-4354, ¶ 5.

       {¶7}      Crim.R. 11(C)(2)(c) provides:

       In felony cases the court may refuse to accept a plea of guilty or a plea of no
       contest, and shall not accept a plea of guilty or no contest without first addressing
       the defendant personally and * * * [i]nforming the defendant and determining that
       the defendant understands that by the plea the defendant is waiving the rights to
       jury trial, to confront witnesses against him or her, to have compulsory process
       for obtaining witnesses in the defendant’s favor, and to require the state to prove
       the defendant’s guilt beyond a reasonable doubt at a trial at which the defendant
       cannot be compelled to testify against himself or herself.

       {¶8}      The plea colloquy discussing McKinney’s constitutional rights proceeded at

follows:

       The Court: All right. All right and you’re prepared to waive your rights on both
       cases to a jury trial and witnesses?

       [McKinney:] Yeah.

       The Court: And to have the State prove the case beyond a reasonable doubt?

       [McKinney:] Yeah.

       The Court: And also your right to have witnesses subpoenaed and your right to
       remain silent?

       [McKinney:] Yeah.

       {¶9}      During the plea hearing, the trial court failed to explain to McKinney his right to

confront the witnesses against him, a constitutional right outlined in Crim.R. 11(C)(2)(c).

Accordingly, McKinney’s plea is invalid. See Farnsworth at ¶ 6; State v. King, 9th Dist. Summit

No. 25228, 2011-Ohio-3664, ¶ 6-7; State v. Troutman, 9th Dist. Lorain No. 09CA009590, 2010-

Ohio-39, ¶ 10.

       {¶10} While McKinney has raised other alleged defects in the plea colloquy, as we have

already determined that his plea is invalid, there is no need to address them.
                                                 4


       {¶11} McKinney’s sole assignment of error is sustained.

                                                III.

       {¶12} McKinney’s assignment of error is sustained.           The judgment of the Wayne

County Court of Common Pleas is reversed, and this matter is remanded for proceedings

consistent with this opinion.

                                                                              Judgment reversed,
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Wayne, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                       DONNA J. CARR
                                                       FOR THE COURT
                                         5


HENSAL, P. J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

DAVID V. GEDROCK, Attorney at Law, for Appellant.

DANIEL R. LUTZ, Prosecuting Attorney, and NATHAN R. SHAKER, Assistant Prosecuting
Attorney, for Appellee.